Poch, J. This claim comes before the Court upon the joint stipulation of the parties, which states as follows: 1. That Claimant lost $10.00 a month of his stipend for the months of March, April, May and July while incarcerated at Pontiac Correctional Center. 2. That Respondent concedes liability for the loss of said property to the extent agreed upon herein. 3. That both parties agree that the value of the lost property amounts to $40.00. 4. That no other evidence, oral or written, will be presented to the Court, and both parties waive briefs. 5. That both parties agree to the granting of an award to Claimant for $40.00. 6. That both parties agree that said award will constitute full and final satisfaction of the claim herein or any other claim arising out of the same occurrence. While the Court is not necessarily bound by a stipulation such as this, it has no desire to interpose a controversy where none appears to exist. The stipulation submitted by the parties appears to have been entered into freely and fairly, and its contents appear to be reasonable. The Court, therefore, finds no reason not to accept it and to follow its recommendation of an award for $40.00. Claimant is hereby awarded the amount of $40.00 in full and final satisfaction of the instant claim.